Rubin, J.,
dissents and votes to affirm the order appealed from with the following memorandum in which Brown, J., concurs. Summary judgment is an appropriate vehicle for determining whether a plaintiff can establish, prima facie, a serious injury within the meaning of Insurance Law § 5102 (d) (see, Wright v Melendez, 140 AD2d 337). Relying on the rule of the Appellate Division, Third Department, which would require the defendants to submit a physician’s affidavit in order to prevail on a motion for summary judgment (see, Proper v Saunders, 102 AD2d 907; Savage v Delacruz, 100 AD2d 707; La Frenire v Capital Dist. Transp. Auth., 96 AD2d 664), the Supreme Court denied the defendants’ motion on the ground, inter alla, of insufficiency of the moving papers. Although we have declined to follow the rule of the Appellate Division, Third Department, where the plaintiff’s serious injury claim is patently without merit (Wright v Melendez, 140 AD2d 337, supra; Padron v Hood, 124 AD2d 718, 720; Popp v Kremer, 124 AD2d 720, 721), here, the injured plaintiff’s medical records suffice to demonstrate a meritorious claim (cf., Palmer v Amaker, 141 AD2d 622).
Insurance Law § 5102 (d) defines a “serious injury” as including a "significant limitation of use of a body function or system”, which does not require a finding that the limitation *650is permanent (see, e.g., Lopez v Senatore, 65 NY2d 1017). The injured plaintiffs hospital emergency room record diagnosed her medical condition as cervical and lower back strain. The report of the injured plaintiffs treating chiropractor also found that her cervical spine had suffered an "acute sprain strain mechanism with definite neurological deficit”. The report further indicated that on the date of the accident, the right cervical rotation was diminished 15 degrees and the left cervical rotation was diminished 20 degrees. A definite disability and impairment of at least 7% in the upper extremity was also noted. The prognosis of her condition was listed as "poor with definite residuals”. The results of a thermogram performed about 15 months after the accident corroborated the chiropractor’s finding of soft tissue injury and nerve damage. The chiropractor prescribed a course of treatment which included spinal manipulations three times a week for the first month and, thereafter, once a week. According to the plaintiff, she was unable to return to work until over a month after the accident and received her last treatment about 22 months after the accident. Whether such objectively measured limitations are significant is an issue of fact sufficient to defeat the defendants’ motion for summary judgment (see, e.g., Lopez v Senatore, 65 NY2d 1017, supra; Swenning v Wankel, 140 AD2d 428; cf., Gootz v Kelly, 140 AD2d 874; Green v Wright, 126 AD2d 514).